Title: To James Madison from John Gardiner, 29 October 1817
From: Gardiner, John
To: Madison, James


SirGeneral Land Office 29th October 1817
I take leave to present to you a Map (of the military bounty Lands in the Illinois Territory) which I have had engraved for the use of the Soldiers of the late Army; the utility of the Map, & the moderate price which I demand for it from such Soldiers as wish to have one, (a dollar) will I trust meet your approbation of its publication: permit me to add, that your directions “to Keep out of the lottery all the Lands which were not fit for cultivation” were punctually obeyed. I have the honor to be with the highest respect Sir your most obedt servt
John Gardiner
Pl Clk
